Order denying motion to vacate the referee’s report of sale reversed on the law and motion granted, without costs. Under the provisions of section 1019-a of the Greater New York Charter, the balance of the assessment in question consisting of installments not due at the time of the sale was not then a lien upon the property and the allowance thereof by the referee was improper. Appeal from order denying motion for reargument dismissed, without costs. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.